WELLS, Judge.
Ramona Tavia appeals from the denial of a 3.850 motion following an evidentiary hearing on Tavia’s claim that newly discovered evidence entitled her to a new trial. We affirm because the trial court’s conclusion that the new evidence lacks credibility is supported by competent substantial evidence. See Jones v. State, 709 So.2d 512, 521-22 (Fla.1998) (stating that in determining whether newly discovered evidence would probably produce an acquittal on retrial, a trial court must consider both admissibility and the weight to be accorded to the new evidence); Blanco v. State, 702 So.2d 1250, 1252 (Fla.1997) (stating that a lower court’s credibility determinations will not be overturned if supported by competent substantial evidence).